Citation Nr: 0410454	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  93-04 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for a disability 
characterized as strain of the lumbar spine and pelvis, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for a right upper 
extremity disorder, initially established under the provisions of 
38 U.S.C.A. § 1151 (West 2002), currently evaluated as 40 percent 
disabling.

3. Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to February 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1992 rating decision by the RO, which 
denied entitlement to an evaluation in excess of 40 percent for 
the veteran's service-connected strain of the lumbar spine and 
pelvis.  

This matter also comes to the Board on appeal from a January 1996 
rating decision in which the RO denied entitlement to a TDIU, and 
an August 1996 rating decision in which the RO granted a 40 
percent disability rating for a right upper extremity disorder, 
which was initially established under the provisions of 38 
U.S.C.A. § 1151.  

In a November 2002 decision, the Board denied a claim of 
entitlement to a compensable evaluation for a disorder of the left 
thigh, established under the provisions of 38 U.S.C.A. § 1151.  
Thus, the veteran's appeal as to that issue was resolved and is no 
longer before the Board.

In November 2002, the Board also determined that it was necessary 
to undertake additional development with respect to the claims for 
an increased evaluation for strain of the lumbar spine and pelvis, 
an increased evaluation for a right upper extremity disorder, and 
entitlement to a TDIU, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  

Thereafter, on May 1, 2003, the United States Court of Appeals for 
the Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As a result, the Board 
determined that it could no longer directly undertake evidentiary 
development with respect to veteran's claims.  Accordingly, in 
June 2003, the Board remanded the veteran's claims to the RO so 
that it could consider the additional evidence that had been 
obtained by the Board.

This case is now once again before the Board for review of the 
veteran's claims of entitlement to an increased evaluation for 
strain of the lumbar spine and pelvis, entitlement to an increased 
evaluation for a right upper extremity disorder, and entitlement 
to a TDIU.

(This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
veteran if further action is required on his part.)  


REMAND

The veteran is seeking an increased evaluation for a service-
connected disability characterized as strain of the low back and 
pelvis, which is currently evaluated as 40 percent disabling under 
the criteria of 38 C.F.R. § 4.71, Diagnostic Code 5295 (2003).  He 
is also seeking an increased evaluation for a right upper 
extremity disorder, which was initially established under the 
provisions of 38 U.S.C.A. § 1151.  This disability is currently 
evaluated as 40 percent disabling under the criteria of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2003).

The veteran is also seeking entitlement to a TDIU.  He essentially 
contends that the impairment caused by his various service-
connected disabilities renders him unable to secure or maintain 
substantially gainful employment.

The Board notes that, during the pendency of this appeal, the RO 
arranged for the veteran to undergo several VA medical 
examinations for the purpose of ascertaining the severity of his 
service-connected disabilities.  The most recent such examinations 
were conducted in October 2001.

In a document entitled "Appellant's Brief", and dated in October 
2003, the veteran's accredited representative argued that the 
medical examinations of record were too old and inadequate to 
properly rate the veteran's service-connected disabilities or to 
determine whether those disabilities render him unemployable.  
Therefore, the representative requested that the veteran's case be 
immediately remanded so that he could be undergo additional VA 
examination.

The United States Court of Appeals for Veterans Claims has held 
that VA has a duty to provide the veteran a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for its 
history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  See also  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  This 
medical examination must consider the records of prior medical 
examinations and treatment in order to assure a fully informed 
decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In light of the representative's concerns regarding the length of 
time that has passed since the veteran was last afforded a VA 
medical examination, the Board finds that additional VA orthopedic 
and neurological examinations are warranted in order to assess the 
current nature and severity of his service-connected disabilities, 
and to address the issue of his employability.

While the Board regrets the further delay involved in remanding 
this case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time would 
not fully comport with due process of law.  

In addition, the Board notes that, effective September 26, 2003, 
the criteria for evaluating disorders of the spine were amended.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Therefore, while this 
case is in remand status, the RO should adjudicate the veteran's 
claim of entitlement to an increased evaluation for strain of the 
lumbar spine and pelvis under both the new and old criteria, and 
apply the version that is found to be most favorable to his claim.  

Accordingly, this case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with all 
pertinent judicial precedents and legislative enactments.  The RO 
is also free to undertake any additional evidentiary development 
deemed necessary.  

2.  The RO should also ask the veteran to provide a list of the 
names and addresses of any additional doctors and medical care 
facilities (hospitals, HMOs, etc.) which have treated him for his 
service-connected disabilities.  He should be provided with 
release forms and asked that a copy be signed and returned for 
each health care provider.  When the veteran responds, the RO 
should obtain records from each health care provider that he 
identifies (except where VA has already made reasonable efforts to 
obtain the records from a particular provider).  If these records 
cannot be obtained and there is no affirmative evidence that they 
do not exist, the RO should inform him of the records that could 
not be obtained, including what efforts were made to obtain them.  

3.  Regardless of whether the veteran responds to the 
aforementioned request, the RO should obtain the veteran's most 
recent treatment records from the VA Medical Center in Providence, 
Rhode Island.

4.  The RO should also schedule the veteran for a neurological 
examination to determine the current severity of the service-
connected right upper extremity disorder, which has been diagnosed 
as right ulnar neuropathy with right hand weakness.  The claims 
folder must be provided to the examiner for review.  All indicated 
tests should be performed.  Specifically, the examiner should 
report whether the veteran suffers from any degree of paralysis, 
and to what extent, describing the degree of disability as mild, 
moderate, or severe incomplete paralysis of the right ulnar nerve 
or equivalent to complete paralysis of the ulnar nerve.  The 
examiner should also comment on whether there is evidence of a 
"griffin claw" deformity, atrophy in the dorsal interspace and 
thenar and hypothenar eminences, loss of extension or flexion of 
the ring and little fingers, loss of adduction of the thumb, and 
weakness in the wrist.  

The neurological examiner should also describe any and all 
neurological manifestations attributable to the service-connected 
disability of the lumbar spine and pelvis.  The examiner should 
note whether there are recurring attacks of intervertebral disc 
syndrome and whether only little intermittent relief is achieved.  
Also, note whether there is present or absent persistent symptoms 
compatible with neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  If present, the examiner 
should quantify the number of weeks of incapacitating episodes (a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician) over the past 12 months.

The examiner should also offer an opinion as to whether the 
veteran's right upper extremity disorder, or his disability of the 
lumbar spine and pelvis, either by themselves or in combination 
with the veteran's other service-connected disabilities, render 
him unable to secure or maintain substantially gainful employment.

5.  The RO should make arrangements for the veteran to be afforded 
an orthopedic examination to evaluate the nature and severity of 
his service-connected strain of the low back and pelvis.  The 
claims folder must be provided to the examiner for review.  The 
examiner should be asked to include x-ray studies and to provide 
complete observations of the ranges of motion of the lumbosacral 
spine.  The examiner should also comment on the presence or 
absence of ankylosis and, if present, the degree thereof and 
whether it is at a favorable or unfavorable angle.  The examiner 
should also comment on any symptomatology or impairment resulting 
from any disability of the pelvis.  All findings should be 
reported in detail.  The examination report should include 
responses to the following medical questions:

a.  Does the veteran's lumbosacral spine exhibit weakened 
movement, excess fatigability, incoordination, or pain on use 
attributable to the service-connected disability (if feasible, 
these determinations should be expressed in terms of the degree of 
additional range of motion loss due to these symptoms)?

b.  Does pain significantly limit functional ability during flare-
ups or when the lumbosacral spine is used repeatedly over a period 
of time (these determinations should also, if feasible, be 
portrayed in terms of the degree of additional range of motion 
loss due to pain on use or during flare-ups)?

c.  Does the veteran's lumbosacral spine exhibit muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

d.  Does the veteran's disability of the lumbar spine and pelvis, 
either by itself or in combination with the veteran's other 
service-connected disabilities, render him unable to secure or 
maintain substantially gainful employment.

6.  After the development requested above has been completed to 
the extent possible, the RO should readjudicate the veteran's 
claims. With respect to the veteran's disability of the low back 
and pelvis, the RO should specifically and expressly consider that 
claim under the pertinent rating criteria in effect both prior to 
and as of September 26, 2003, applying the version most favorable 
to the veteran.  If any of the benefits sought on appeal remain 
denied, the veteran and his representative should be furnished 
with copies of a Supplemental Statement of the Case and given an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





